DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
Claim Status
	Applicant’s response to the restriction requirement filed on February 11, 2021, has been received and entered.  Claim 22 has been amended, claims 13-16, 19-21, and 25-26 was cancelled, and no clams have been newly added.  Claims 1-12, 17, 18, and 22-24 are pending in this instant application.

Election/Restrictions
Applicant’s election with traverse of Group I, claims 1-12 drawn to a  triblock copolymer comprising: (a)    a hydrophobic core; and (b)    at least two polyethylene glycol chains wherein at least one polyethylene glycol chain is a phosphorylated polyethylene glycol comprising more than two phosphate groups in the reply filed on February 11, 2021 is acknowledged.  Applicant traverses the election/restriction requirement arguing that the groups of inventions is considered linked to form a single general inventive concept where there is a technical relationship among the inventions that involves at least one common or corresponding special technical feature.  The instantly claimed triblock is novel over Zaborin et al.  Applicant’s argument has been fully considered, but not found persuasive.  The groups lack unity of invention because even though the inventions of these groups require the technical feature of a triblock copolymer comprising: (a)    a hydrophobic core; and (b)   at least two polyethylene glycol chains wherein at least one polyethylene glycol , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Zaborin et al. (Journal of Antimicrobial Agents and Chemotherapy Vol 58, No. 2, p 966-977; Feb. 2014).  Zaborin discloses an ABA type triblock copolymer of the following structure: 

    PNG
    media_image1.png
    62
    319
    media_image1.png
    Greyscale
 (page 972).
Wherein the average number of phosphate groups per po9lymer chain was determined to be 3.5 for Pi-PEG 15-20 (page 969 column 2 paragraph 1).
Claims 17, 18, and 22-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.   
Claims 1-12 are under consideration.
The election/restriction requirement is deemed proper and made final.
Priority
Acknowledgment is made of applicant's claim for priority to the filing dates of  the United States Provisional Patent Application Serial No. 62/402,655 filed September 30, 2016; the United States Provisional Patent Application Serial No. 62/483,132 filed on April 7, 2017; and PCT Patent Application Serial No.: US17/54424; filed on September 29, 2017
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 12 is indefinite for reciting the acronyms “PEG-PGly” and “PEG=PEEGE” The abbreviations contained in claim 12 are relative, because these abbreviations lack definitive meanings. As a matter of practice, abbreviations should not appear in claims unless they have first been identified in the claims by their full names and then referenced immediately thereafter in parentheses.  

Claim Objection
	Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Zabourin discloses the PDI of 2.4(page  967 column 1 paragraph 3).  There is no suggestion or motivation to modify the poly dispersity to the instantly claimed of less than or equal to 1.10.  A change in poly dispersity would change the bulk properties of a polymer.  As the prior art utilizes as the polymer in solution to 

	
Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claim(s) 1-10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zaborin et al. (Journal of Antimicrobial Agents and Chemotherapy Vol 58, No. 2, p 966-977; Feb. 2014).
The claims recite a triblock copolymer comprising: (a)    a hydrophobic core; and (b)    at least two polyethylene glycol chains wherein at least one polyethylene glycol chain is a phosphorylated polyethylene glycol comprising more than two phosphate groups

	Regarding claims 1-7 and 12, Zaborin discloses an ABA type triblock copolymer of the following structure: 

    PNG
    media_image1.png
    62
    319
    media_image1.png
    Greyscale
 (page 972); while the structure discloses there being two phosphorylated groups; instrumental analysis of the structure revealed the average number of phosphate groups per polymer chain was 3.5 (page 969 column 2 paragraph 1 bottom).

	Regarding claims 8 and 9, Zaborin discloses wherein the triblock has a molecular weight of 26,000 (page 967, column 1 paragraph 3).
	Regarding claim 10, Zaborin discloses wherein the triblock is in water solution (page 867 column 2 paragraph 6).
Conclusion
	No claims are allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386.  The examiner can normally be reached on Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617